NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      MAY 31 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 RODNEY A. EDMUNDSON,                            No. 14-35727

              Plaintiff - Appellant,             D.C. No. 9:13-cv-00032-JCL

    v.
                                                 MEMORANDUM*
 FLATHEAD COUNTY SHERIFF
 DEPARTMENT; et al.,

              Defendants - Appellees.

                     Appeal from the United States District Court
                             for the District of Montana
                   Jeremiah C. Lynch, Magistrate Judge, Presiding**

                              Submitted May 24, 2016***

Before:       REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

         Rodney A. Edmundson, a former Flathead County pretrial detainee, appeals

pro se from the district court’s judgment in his 42 U.S.C. § 1983 action alleging


     *
           This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
     **
           Edmundson consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
     ***
            The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
deliberate indifference to his serious medical needs. We have jurisdiction under

28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056

(9th Cir. 2004) (summary judgment); Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.

2000) (dismissal under 28 U.S.C. § 1915A). We affirm.

      The district court properly dismissed Edmundson’s claims against

defendants Dusing and the Flathead County Sheriff Department because

Edmundson failed to allege facts sufficient to state a plausible claim for relief.

See Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se

proceedings are to be construed liberally, plaintiff must still present factual

allegations sufficient to state a plausible claim for relief); Monell v. Dep’t of Soc.

Servs., 436 U.S. 658, 694 (1978) (plaintiff bringing a claim against a municipal

entity must show that the official action was pursuant to official policy); see also

Lolli v. County of Orange, 351 F.3d 410, 418-19 (9th Cir. 2003) (applying

deliberate indifference standard to pretrial detainee).

      The district court properly granted summary judgment on Edmundson’s

deliberate indifference claim because Edmundson failed to raise a genuine dispute

of material fact as to whether Bowen was deliberately indifferent to Edmundson’s

serious medical needs. See Toguchi, 391 F.3d at 1057-60 (neither a difference of

                                           2                                      14-35727
opinion concerning the course of treatment nor mere negligence in diagnosing or

treating a medical condition amounts to deliberate indifference); Shapley v. Nevada

Bd. of State Prison Comm’rs, 766 F.2d 404, 408 (9th Cir. 1985) (per curiam)

(deliberate indifference is not shown where prisoner is not denied treatment).

      The district court properly granted summary judgment on Edmundson’s

retaliation claim because Edmundson failed to raise a genuine dispute of material

fact as to whether any alleged adverse action against him by Bowen had a chilling

effect on the exercise of his First Amendment rights. See Rhodes v. Robinson,

408 F.3d 559, 567-68 (9th Cir. 2005) (setting forth elements of a First Amendment

retaliation claim).

      The district court did not abuse its discretion by denying Edmundson’s

motion to compel discovery. See Fed. R. Civ. P. 26(b)(1); Hallett v. Morgan, 296
F.3d 732, 751 (9th Cir. 2002) (trial court’s decision to deny discovery will not be

disturbed except upon the clearest showing of actual and substantial prejudice).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      AFFIRMED.

                                          3                                   14-35727